DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 02/28/2022.
Response to Argument
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
The applicant argues that Huang, Coates, Diamond, and/or Honkura do not teach all the limitations of the currently amended claim 1. The examiner respectfully agrees. However, all the limitations of the independent claim 1 are anticipated by Lim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 17, the limitation of “a conductive layer” is indefinite because it’s unclear whether “a conductive layer” is one of the plurality of conductive layers or in addition to the plurality of conductive layers. Similarly, it’s unclear whether “at least one insulating layer” is one of the plurality of insulating layers or in addition to the plurality of insulating layers
Regarding claim 16, the limitation of “the multi-layered flexure layer further comprises an insulative layer and a conductive layer” is indefinite because it’s unclear whether these layers are part of “a plurality of insulating layers and conductive layers” as recited in claim 1 or in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 11-13, 15-17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (Pub. No. US 2013/0169113) (hereafter Lim).
Regarding claim 1, Lim teaches connection panel for electronic components comprising: 
a panel selected from a group consisting of a printed circuit board and an integrated circuit substrate (i.e., integrated circuit 170) (see Fig. 2) wherein the panel further comprises: 
a plurality of insulating layers (i.e., layers 117 and 19 and membrane 110) (see Fig. 9) and conductive layers (i.e., electrodes 140 and piezoelectric body 130) (see Fig. 2) forming the panel such that at least one of the conductive layers is an outermost layer of the panel (i.e., integrated circuit 170) (see Fig. 2)

wherein the electronic sensor further comprises; 
at least one multi-layered flexure member formed by at least some of the plurality of insulating layers (i.e., portions of membrane 110 and silicon oxide films 117 and 119 that can flex due to the displacement of the body 120) (see Fig. 2) and conductive layers (i.e., electrodes 140 and piezoelectric body 130) (see Fig. 2) such that a conductive layer makes up an upper layer of the multi-layered flexure member (i.e., piezoelectric body 130 formed over the membrane 110) (see Fig. 2), 
and wherein the multi-layered flexure member carries at least part of a flexure sensing device disposed on top of the conductive layer of multi-layered flexure member (i.e., the first electrodes 143 are part of the electrode 140 such that when stress is applied to the piezoelectric element 130, a piezoelectric effect that a potential difference between the first electrode 143 and the second electrode 145 appears is generated, thereby making it possible to sense the displacement of the mass body 120 provided under the membrane 10) (see paragraph section [0047]) and Fig. 2)
and 
wherein each layer of the multi-layered flexure member and the at least part of the flexure sensing device is configured to flex within a clearance disposed within plurality of insulating layers and conductive layer (i.e., the membrane 110 is formed in a plate shape to thereby have elasticity so that the mass body 120 may be displaced) (see Fig. 2), and 
wherein the multi-layered flexure member comprises at least one insulating layer (i.e., membrane 110 and silicon oxide film 117) (see Fig. 2).
Regarding claim 2, Lim teaches that the flexure member is suspended in the clearance by at least one supporting arm (see Fig. 2).  
Regarding claim 11, Lim teaches that the flexure layer is covered by at least one cover layer at least in the area of the flexure member (i.e., lower cap 175) (see Fig. 2).  
Regarding claim 12, Lim teaches that a cavity disposed between the flexure member and the at least one cover layer (i.e., cavity between layer 117 and lower cap 175) (see Fig. 2).  
Regarding claim 13, Lim teaches that the cavity is formed by a clearance within an insulating layer (i.e., posts 125) (see Fig. 2) arranged between the flexure layer and the cover layer (see Fig. 2).  
Regarding claim 15, Lim teaches that the connection panel for electronic components comprises at least one embedded component (i.e., body 120 is embedded in the sensor 100) (see Fig. 2).  
Regarding claim 16, Lim teaches that the multi-layered flexure layer further comprises an insulative layer (i.e., membrane 110) (see Fig. 2) and a conductive layer (i.e., piezoelectric body 130) (see Fig. 2).  
Regarding claim 17, Lim teaches a connection panel for electronic components comprising: 
a panel selected from a group consisting of a printed circuit board and an integrated circuit substrate (i.e., integrated circuit 170) (see Fig. 2) wherein the panel further comprises: 
a plurality of insulating layers (i.e., layers 117 and 19 and membrane 110) (see Fig. 9) and conductive layers (i.e., electrodes 140 and piezoelectric body 130) (see Fig. 2) forming the panel such that at least one of the conductive layers is an outermost layer of the panel (i.e., integrated circuit 170) (see Fig. 2) and wherein the 4APPLN NO. 15/759,508plurality of insulating layers and conductive layers form an electronic sensor (i.e., integrated circuit 170) (see Fig. 2), 
wherein the electronic sensor further comprises; 

wherein that upper layer of the multi-layered flexure member is a piezo-element (i.e., piezoelectric body 130) (see Fig. 2) formed of a piezo-paste (i.e., the piezoelectric body 130 may be formed over the membrane 110 by using lead zirconate titanate (PZT), barium titanate (BaTiO3), lead titanate (PbTiO3), lithium niobate (LiNbO3), silicon dioxide (SiO2), or the like) (see paragraph section [0047]) and wirings (i.e., wirings 143 and 165) (see Fig. 3), and 
wherein the multi-layered flexure member carries at least part of a flexure sensing device disposed on top of the conductive layer of multi-layered flexure member (i.e., the first electrodes 143 are part of the electrode 140 such that when stress is applied to the piezoelectric element 130, a piezoelectric effect that a potential difference between the first electrode 143 and the second electrode 145 appears is generated, thereby making it possible to sense the displacement of the mass body 120 provided under the membrane 10) (see paragraph section [0047]) and Fig. 2); and 
wherein each layer of the multi-layered flexure member and the at least part of the flexure sensing device is configured to flex within a clearance disposed within plurality of insulating layers and conductive layer (i.e., the membrane 110 is formed in a plate shape to thereby have elasticity so that the mass body 120 may be displaced) (see Fig. 2), and 
wherein the multi-layered flexure member comprises at least one insulating layer (i.e., membrane 110 and silicon oxide film 117) (see Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Pub. No. US 2013/0169113) (hereafter Lim) in view of Huang et al. (U.S. Pat. No. 9,052,332) (hereafter Huang)
Regarding claims 3-6 and 9, Lim as disclosed above does not directly or explicitly teach that the flexure member is suspended in the clearance by a plurality of 2APPLN NO. 15/759,508REPLY TO OFFICE ACTION OF OCTOBER 28, 2021supporting arms, wherein the plurality of supporting arms is selected from a group consisting of two supporting arms, by three supporting arms and four supporting arms (claim 3); wherein at least one of the plurality of supporting arms is deflected (claim 4); wherein the flexure sensing device is formed by at least one piezo-element arranged on the at least one of the plurality of supporting arms (claim 5); wherein the flexure sensing device is formed by at least one piezo-element arranged on each of the supporting arms (claim 6); wherein the flexure sensing device is formed by a plurality of resistors individually arranged on the at least one supporting arm, preferably being part of a Wheatstone- bridge (claim 9).   
Regarding the supporting arms, Huang teaches that the flexure member is suspended in the clearance by a plurality of 2APPLN NO. 15/759,508REPLY TO OFFICE ACTION OF OCTOBER 28, 2021supporting arms, wherein the plurality of supporting arms is selected from a group consisting of two supporting arms, by three supporting arms and four 
In view of the teaching of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of supporting arms in order to adjust the sensor’s sensitivity to different pressure or stress ranges. 
Regarding claim 7, Lim teaches hat the piezo-element is formed by a layer of a piezo-material contacted by wirings (i.e., piezoelectric body 130 is contacted by wirings) (see Fig. 3).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Pub. No. US 2013/0169113) (hereafter Lim) in view of Huang et al. (U.S. Pat. No. 9,052,332) (hereafter Huang) and in further view of Shaw-Klein (U.S. Pat. No. 8,479,585) (hereafter Shaw-Klein).
Regarding claim 8, Lim as modified by Huang as disclosed above does not directly or explicitly teach that the piezo-material is comprised of a material chosen from the group consisting of piezoactive polymers, rubbers, ferroelectric polymers, ferro-relaxor polymers, piezoactive glasses, ceramics, zinc oxide ZnO and aluminium nitride AIN.  
Regarding the piezo-material, Shaw-Klein teaches that the piezo-material is comprised of a material chosen from the group consisting of piezoactive polymers and rubbers, in particular ceramics, zinc oxide ZnO (i.e., a common class of piezoresistive materials are .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Pub. No. US 2013/0169113) (hereafter Lim) in view of Honkura et al. (U.S. Pat. No. 7,219,549) (hereafter Honkura).
Regarding claim 10, Lim as modified by Huang  as disclosed above does not directly or explicitly teach that at least a part of the sensing device is formed by an electromagnetic coil and a magnet, one of which being arranged on the flexure member and the other being arranged on the flexure layer at least in an area of the flexure layer surrounding the flexure member to form an electrodynamic sensor. 
Regarding the electrodynamic sensor, Honkura teaches an accelerometer having at least a part of the sensing device is formed by an electromagnetic coil (i.e., electromagnetic oil 25) (see Fig. 10) and a magnet (i.e., magnet body 21a) (see Fig. 10), one of which being arranged on the flexure member (i.e., the magnet body 21a is disposed on a side surface of the cantilever 22) (see Fig. 10) and the other being arranged on the flexure layer at least in an area .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Pub. No. US 2013/0169113) (hereafter Lim) in view of Nikkel et al. (U.S. Pat. No. 7,508,040) (hereafter Nikkel)
Regarding claim 14, Lim as disclosed above does not directly teach that the flexure sensing device is formed by at least one capacitor having its electrodes on the flexure member and the cover layer.  
Regarding the capacitor, Nikkel teaches that the flexure sensing device is formed by at least one capacitor having its electrodes on the flexure member and the cover layer (i.e., two capacitive plates 710, at least one plate may be stationary while another plate may be coupled to at least one flexible support member) (see Fig. 7). In view of the teaching of Nikkel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855